Tliis Supreme Court has carefully examined the record in these proceedings, and on the same grounds as those set forth in the decision rendered on April 30, last (ante, p. 492), upon an application for a writ of certiorari made by Attorney Rafael López Landrón, on behalf of Barón du Laurence D’Oiselay, for the review of the proceedings prosecuted in the District Court of Aguadilla in the action of unlawful de-tainer brought in the Municipal Court of Lares against Francisco J avier Soto, which grounds by reason of analogy are applicable to this application for a writ of certiorari, we must hold, and we do hold, that said writ lies; and, consequently, we set aside the order of the District Court of Aguadilla of May 24 of last year, made in the appeal taken by Miguel Colón from a judgment of the Municipal Court of Lares, in the action of unlawful detainer brought against him by Alberto de Baroncelli, on behalf of Barón du Laurence D’Oise-lay, and said District Court of Aguadilla is ordered to restore the proceedings to the stage they had reached when the said order was made; and that it proceed to hear and determine the appeal taken by the said Miguel Colón, as may be proper in accordance with law; and it is ordered that a certified copy of this decision and of the opinion of this court upon the decision of the application for a writ of certiorari made in another action of unlawful detainer brought by Barón du Laurence D’Oiselay against Francisco J avier Soto, with the original record sent to this court by the.*513municipal judge of Lares, be sent to said district judge for the proper purposes in law.
Tlius we pronounce, order and sign.
Chief Justice Quiñones, and Justices Hernández, Figuer-as, MacLeary and Wolf concurred.